This is an appeal by the defendant from a judgment entered against him in a negligence action after a trial before a jury in the Supreme Court, Chemung County and from the order which denied his motion for a new trial. The jury found a verdict of $60,000 in favor of the plaintiff. Plaintiff was injured when he slipped and fell while carrying a load of beef into defendant’s store. The accident happened on the floor of defendant’s premises and beyond the delivery entrance through which the plaintiff entered. The ground of negligence assigned was that the defendant had negligently permitted vegetables and other debris to accumulate on the floor to such an extent that the floor became slippery. The issues of negligence, and of possible contributory negligence, were fair questions of fact for the jury, and the finding of the jury thereon was not against the weight of evidence. However, counsel for the plaintiff went far beyond the bounds of propriety and fair argument in his summation to the jury. Some of his remarks were patently inflammatory and prejudicial, and we think the effect thereof was reflected on the size of the verdict which we regard as grossly excessive. Judgment and order reversed on the law and the facts, and a new trial directed unless the plaintiff, within 10 days after the entry and service of an order herein stipulates to reduce the verdict from $60,000 to $35,000. In the event such stipulation is made the judgment as thus modified is affirmed, without costs. Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ., concur.